Undercofler, Presiding Justice.
John J. Mathews brought this election contest against Kathryn Gibbs, Probate Judge of Clayton County, who was a candidate for reelection in the contested primary. Mathews claims she did not meet the qualifications for the position under Code Ann. § 24-1711.1. Judge Gibbs filed a motion to dismiss, which was granted by the trial court. Mathews appeals. We affirm.
One of the grounds for the motion to dismiss was Mathews’ ineligibility to contest the ejection. Code Ann. § 34-1702 provides that an election may be contested "by any aggrieved elector who was entitled to vote .. .” Judge Gibbs introduced at the hearing certified copies of Mathews’ felony convictions by juries for burglary and receiving stolen goods, both crimes involving moral turpitude. Therefore, under the Georgia Constitution, Art. II, Sec. II, Par. I (Code § 2-801), Mathews was not eligible to vote, and thus, not an "aggrieved elector” able *681to contest the election.
Argued March 21,1977 —
Decided April 6, 1977
Rehearing denied April 22, 1977.
Oze R. Horton, for appellant.
John R. McCannon, Glaze, Glaze, McNally & Glaze, George E. Glaze, Kirby A. Glaze, for appellee.
Since this ground alone is sufficient to sustain on appeal the trial court’s dismissal of Mathews’ complaint, we need not reach the other issues raised, including the constitutional attack on Code Ann. § 24-1711.1. The trial court must be affirmed.

Judgment affirmed.


Nichols, C. J., Jordan, Ingram, Hall and Hill, JJ., concur.